Citation Nr: 1133773	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-33 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from January 1958 to December 1959.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from October and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The initial October 2008 decision denied the Veteran's claim for service connection for bilateral hearing loss, but the subsequent November 2008 decision granted this claim and assigned an initial 0 percent (i.e., noncompensable) rating retroactively effective from June 23, 2008, the date of receipt of this claim.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

As support for his claim, the Veteran testified at a hearing at the RO in June 2011 before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.  


FINDING OF FACT

At worst, the Veteran has Level II hearing loss in each ear (i.e., bilaterally).


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating for bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.85, Diagnostic Code 6100 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July and August 2008, prior to initially adjudicating the claim in October 2008 and again in November 2008, so in the preferred sequence.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  So he received all required VCAA notice before initially adjudicating his claim.  Therefore, there was no timing defect in the provision of the notice.

Also keep in mind that his claim arose in the context of him trying to establish his underlying entitlement to service connection - since granted.  He is now requesting a higher initial rating, which is a "downstream" issue.  In Dingess, and more recently in Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  Instead of providing additional VCAA notice in this situation concerning a "downstream" issue, such as the rating assigned for the disability, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a SOC if the disagreement is not resolved.  And this has been done; the Veteran has received both an SOC in July 2009 and SSOCs more recently in March 2010, November 2010, December 2010, and March 2011 discussing the downstream disability rating element of his claim, citing the applicable statutes and regulations and discussing the reasons and bases for assigning the initial 0 percent rating versus a higher rating.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  As the pleading party, he, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.


VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his VA and identified private treatment records and arranged for VA compensation examinations in November 2008 and September 2010 to assess and then reassess the severity of his bilateral hearing loss.  A more contemporaneous examination is not needed since there is already sufficient evidence of record to determine the severity of the bilateral hearing loss in relation to the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2010); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The mere passage of time since that most recent examination is not reason enough, alone, to require another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  VA therefore has complied with its duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis-Initial Compensable Rating for the Bilateral Hearing Loss

The Veteran's bilateral hearing loss has been assigned an initial noncompensable (0 percent) rating under 38 C.F.R. § 4.85, DC 6100.  He contends it is worse.  It is important for him to understand that a rating for hearing loss is determined by mechanical, i.e., rather nondiscretionary, application of the Rating Schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  And in this instance, the audiometric findings - both from his VA compensation examinations and private hearing evaluations, simply do not support a compensable initial rating.

The Veteran timely appealed the rating initially assigned for this service-connected disability.  The Board there has to consider whether to "stage" the rating, meaning assign different ratings at different times to compensate him for any variances in the severity of his hearing loss.  See Fenderson v. West, 12 Vet. App. at 125-26.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (extending this practice even to claims that do not involve initial ratings but, instead, established ratings).

A Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Evaluations of bilateral hearing loss range from noncompensable (i.e., 0 percent) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  See 38 C.F.R. § 4.85 (2010).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b). The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Table VII (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulation also provides that, in cases of exceptional patterns hearing impairment, specifically, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Turning back now to the facts of this particular case.  The Veteran initially had a VA audiology examination in November 2008.  His puretone thresholds, in decibels, were as follows:




HERTZ 



1000
2000
3000
4000
Average
RIGHT
30
45
70
75
55
LEFT
25
60
65
70
55

So his average loss was 55 decibels, bilaterally.  His speech recognition ability was 90 percent in his right ear and 86 percent in his left ear.  When applied to Table VI (38 C.F.R. § 4.85), these examination results correlate to Level II hearing loss in each ear, which, in turn, is rated as noncompensable (0 percent) under 38 C.F.R. § 4.85, Table VII.

The Veteran more recently had another VA audiology examination in September 2010.  His puretone thresholds, in decibels, were as follows:




HERTZ 



1000
2000
3000
4000
Average
RIGHT
10
30
55
65
40
LEFT
10
45
60
65
45

So the average loss was 40 decibels in his right ear and 45 decibels in his left ear.  
His speech recognition ability was 94 percent in his right ear and 88 percent in his left ear.  When applied to Table VI, these examination results correlate to Level I hearing loss for the right ear and Level II for the left ear, which, in turn, is rated as noncompensable (0-percent disabling) under Table VII.

The Board next considers the results of his private audiology evaluations, which he and his representative acknowledged during the recent June 2011 hearing before the Board are consistent with the results of the VA hearing evaluations that have been performed specifically for compensation purposes.

According to § 4.85(a), an examination for hearing impairment for VA compensation purposes must be conducted by a state-licensed audiologist and must include a controlled-speech discrimination test (Maryland CNC) and a puretone audiometry test.  This indeed appears to be the case concerning these private audiograms because they were performed by licensed audiologists (Au.D) or a physician (M.D.) specializing in surgery of the ear and skull base.  It admittedly is uncertain whether the speech discrimination percentages indicated in the reports of their private hearing evaluations are compliant with Maryland CNC standards.  But, as mentioned, even the Veteran and his representative concede they are consistent with the speech discrimination scores from the VA compensation examinations.  So there is no inherent reason to doubt the veracity of these scores or the viability of their computation.  Indeed, in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that it (meaning the Court) could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  Kelly, 7 Vet. App. at 474.  But the Court explained that the Board, however, is empowered to make factual findings in the first instance and, if necessary, to remand uninterpreted audiograms for interpretation.  Here, the results reported mostly are in graphic form instead of numeric form, but nevertheless, accompanied by puretone hearing threshold level averages for each ear and percentage speech discrimination, so ultimately in a format that at least is sufficient to provide meaningful comparison with the results obtained from the VA compensation examinations.

The private July 2008 evaluation by audiologist, G.P., revealed an average loss of 35 decibels bilaterally and speech recognition ability of 88 percent bilaterally.  When applied to Table VI, this equates to Level II hearing loss bilaterally, which, in turn, as mentioned, is rated as noncompensable under Table VII.  Therefore, there is confirmation of the consistency with the results of the VA examinations.

The private August 2009 evaluation by audiologists, K.R.-J. and D.V., revealed an average loss of 30 decibels bilaterally with speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  When applied to Table VI, this correlates to Level I hearing loss for the right ear and Level II for the left ear, which also, as mentioned, is rated as noncompensable under Table VII.  So there again was consistency with the results of the VA examinations.

The Veteran does not have the exceptional patterns of hearing impairment contemplated by 38 C.F.R. § 4.86(a) and (b) to warrant their application.

It further deserves mentioning that, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  To this end, the September 2010 VA examiner determined the Veteran's hearing loss had no significant occupational impairment effects or effects on his usual daily activities.  And the mere fact that the Veteran has been prescribed hearing aids on account of his hearing loss is not reason, alone, to conclude differently.  Under Martinak, even if this examiner's description of these functional effects was insufficient, the Veteran bears the burden of demonstrating any resultant prejudice in the adjudication of his claim.  There is no such allegation.

Since the hearing loss has never been more than noncompensably disabling at any time since the effective date of service connection, the Board cannot "stage" this rating.  Fenderson, 12 Vet. App at 125-26.  So the preponderance of the evidence is against this claim, making the benefit-of-the-doubt doctrine inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board emphasizes that the September 2010 VA examiner found no significant occupational effects caused by the Veteran's hearing loss or any effects on his usual daily activities, despite the need for hearing aids.  So there is no indication there is the type of marked interference with his employment, meaning above and beyond that contemplated by his schedular rating, which would invoke extra-schedular consideration.  Rather, the limitations caused by his decreased hearing acuity, such as difficulty communicating and conversing and difficulty perceiving acoustical cues in the environment, are the natural result of this sort of disability and have been considered in the rating criteria.  His occupational and functional limitations are not unique so as to require additional, extra-schedular consideration.  See Martinak, 21 Vet. App. at 455-56.  See also Thun, 22 Vet. App. at 111, and 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  The Veteran has been evaluated and treated for this disability entirely on an outpatient basis, so without the need for any inpatient care or hospitalizations, let alone on a frequent basis.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

ORDER

The claim for an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


